United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Greensboro, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Daniel F. Read, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1881
Issued: January 24, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 12, 2013 appellant, through his attorney, filed a timely appeal from a
February 15, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying his emotional condition claim. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
emotional condition in the performance of duty.
On appeal, counsel contends that appellant submitted sufficient factual and medical
evidence to establish that he developed anxiety and depression from being forced to deliver mail
in unsafe areas, ride out on routes when junior managers typically were required to do so and

1

5 U.S.C. § 8101 et seq.

cover for the shortcomings of others by frequently working 11 or more hours per day, all in the
context of a perceived pattern of harassment.
FACTUAL HISTORY
On December 12, 2012 appellant, then a 57-year-old customer service supervisor, filed
an occupational disease claim (Form CA-2) alleging that he sustained major depressive and
anxiety disorders as a result of the stress of long hours with little help, uncooperative managers,
accusations by subordinates and continual demands for more work.
The employing
establishment noted that he had been undergoing chemotherapy since November 2011 and it had
no knowledge that he was under stress or anxiety for a work-related condition.
Appellant submitted a narrative statement and reports dated May 16 through October 29,
2012 from Ilyas Saloom, a nurse practitioner, who diagnosed major depressive disorder and
anxiety disorder.
By letter dated December 26, 2012, OWCP informed appellant that the evidence of
record was insufficient to support his claim. It afforded him 30 days to submit additional
evidence and respond to its inquires.
Appellant submitted a legal brief dated November 19, 2012 in support of his Equal
Employment Opportunity (EEO) complaint. A statement dated July 6, 2011 notes that a
“Mr. Wasnak used profanity toward [appellant on] Monday,” June 5, 2011.
On April 24, 2006 Nancy Keeler, a physician’s assistant, reported that appellant had
anxiety problems, trouble breathing and sleeping and could not function at his job. In a June 8,
2006 report, Amanda Sweet, a physician’s assistant, diagnosed anxiety and insomnia. Appellant
advised that his stress and anxiety issues were employment related.
In reports dated November 27, 2012 through January 22, 2013, Dr. Shaheda F. Maroof, a
Board-certified psychiatrist, diagnosed major depressive disorder and anxiety disorder. On
January 22, 2013 she stated that appellant “reports believing that psychiatric symptoms were
precipitated by interferon treatment as well as difficulty with work” and “specifically reported
believing that he was asked by his supervisor to go to a part of the city where a man had recently
been killed.” Appellant also reported having a heart attack during the course of interferon
treatment. Dr. Maroof explained that interferon treatment could often cause worsening of
depression, in addition to causing depression in otherwise healthy individuals.
The employing establishment submitted a November 11, 2011 EEO investigative report
based on appellant’s complaints of discrimination in the workplace. It also submitted letters of
warning dated August 18, 2003 through September 29, 2011, due to his failure to perform his
duties in a satisfactory manner and to follow instructions on intermittent dates from July 1, 2003
to September 9, 2011. The employing establishment submitted letters dated December 28, 2006
through May 20, 2010, which addressed appellant’s suspension for 7 or 14 days due to the failure
to perform his duties in a satisfactory manner on intermittent dates from December 2, 2006 to
May 4, 2010.

2

By decision dated February 15, 2013, OWCP denied appellant’s claim. It found that the
evidence did not establish a compensable factor of employment.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his or her regular or specially assigned duties or to a requirement imposed
by the employment, the disability comes within the coverage of FECA.2 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reductionin-force or his or her frustration from not being permitted to work in a particular environment or
to hold a particular position.3
To the extent that disputes and incidents alleged as constituting harassment by coworkers
are established as occurring and arising from a claimant’s performance of his or her regular
duties, these could constitute employment factors.4 However, for harassment to give rise to a
compensable disability under FECA there must be evidence that harassment did, in fact, occur.
Mere perceptions of harassment are not compensable under FECA.5
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.6 However, the Board
has held that where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.7
In determining whether the employing establishment has erred or acted abusively, the Board will
examine the factual evidence of record to determine whether the employing establishment acted
reasonably.8
A claimant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which he or she claims compensation was caused or
adversely affected by employment factors.9 This burden includes the submission of a detailed
2

Id.; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

3

See Gregorio E. Conde, 52 ECAB 410 (2001).

4

See David W. Shirey, 42 ECAB 783, 795-96 (1991); Kathleen D. Walker, 42 ECAB 603, 608 (1991).

5

See Jack Hopkins, Jr., 42 ECAB 818, 827 (1991).

6

See Matilda R. Wyatt, 52 ECAB 421 (2001); reaff d on recon., 42 ECAB 556 (1991); Thomas D. McEuen, 41
ECAB 387 (1990).
7

See William H. Fortner, 49 ECAB 324 (1998).

8

See Ruth S. Johnson, 46 ECAB 237 (1994).

9

See Pamela R. Rice, 38 ECAB 838, 841 (1987).

3

description of the employment factors or conditions, which he or she believes caused or
adversely affected a condition for which compensation is claimed and a rationalized medical
opinion relating the claimed condition to compensable employment factors.10
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.11 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.12
ANALYSIS
Appellant alleged an emotional condition due to several incidents at the employing
establishment. He alleged long hours with little help, uncooperative managers, accusations by
subordinates and continual demands for more work. As noted, when disability results from an
emotional reaction to regular or specially assigned work duties or a requirement imposed by the
employment, the disability is deemed compensable.13 On appeal, appellant’s attorney contends
that he developed anxiety and depression from being forced to deliver mail in unsafe areas, ride
out on routes when junior managers typically were required to do so and cover for shortcomings
of others by frequently working 11 or more hours per day.
The Board has held that overwork, when substantiated by sufficient factual information
to corroborate appellant’s account of events, may be a compensable factor of employment.14 The
Board finds that he did not submit sufficient evidence to establish a compensable employment
factor. The record does not substantiate appellant’s contentions that he was overworked or
worked in a hostile environment. Rather, one record shows that he was issued letters of warning
for either failing to perform his duties in a satisfactory manner or failing to follow instructions,
which was followed by an EEO investigation. The Board finds that the evidence is insufficient
to establish overwork allegations.15 Further, there is no evidence from appellant in support of his
allegations that he was harassed by his supervisors.

10

See Effie O. Morris, 44 ECAB 470, 473-74 (1993).

11

See Dennis J. Balogh, 52 ECAB 232 (2001).

12

Id.

13

5 U.S.C. §§ 8101-8193; Penelope C. Owens, 54 ECAB 684 (2003); Lillian Cutler, supra note 2.

14

See Bobbie D. Daly, 53 ECAB 691 (2002).

15

See E.H., Docket No. 13-559 (issued August 21, 2013).

4

The Board has long held that grievances and EEO complaints by themselves do not
establish that workplace harassment or unfair treatment occurred.16 The Board finds that the
November 11, 2011 EEO investigative report is not a finding of harassment, nor is the statement
dated July 6, 2011 indicating that “Mr. Wasnak used profanity toward [appellant on] Monday,”
June 5, 2011. Appellant did not submit sufficient evidence from any coworkers with specific
reference to the time, dates or parties involved to establish his allegations of harassment or
administration error or abuse in the disciplinary proceedings. The evidence of record is
insufficient to discharge his burden of proof. Appellant has not presented sufficient evidence
that he was harassed by his coworker, Mr. Wasnak. He has failed to establish a compensable
work factor.17
Since appellant has not substantiated a compensable factor of employment as the cause of
his emotional condition, the Board will not address the medical evidence.18
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained an emotional condition in the performance of duty.

16

See Parley A. Clement, 48 ECAB 302 (1997).

17

See H.C., Docket No. 12-457 (issued October 19, 2012).

18

See Karen K. Levene, 54 ECAB 671 (2003).

5

ORDER
IT IS HEREBY ORDERED THAT the February 15, 2013 Office of Workers’
Compensation Programs’ decision is affirmed.
Issued: January 24, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

